Citation Nr: 0706902	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  94-47 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Dupuytren's 
contracture of the right hand, secondary to service-connected 
hepatitis C.

2.  Entitlement to service connection for Dupuytren's 
contracture of the left hand, secondary to service-connected 
hepatitis C.

3.  Entitlement to an initial compensable disability rating 
for service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	William M. White, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, S.H.
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from November 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for Dupuytren's 
contractures of the right and left hands and residuals of 
hepatitis.  The veteran appealed, and in September 1996, the 
Board remanded these matters to the RO for further 
development.  In February 1998, the Board issued a decision 
denying the veteran's claims for service connection for 
Dupuytren's contractures of the right and left hands, and 
residuals of hepatitis.

The veteran appealed the Board's February 1998 decision to 
the United States Court of Appeals for Veterans Claims (known 
prior to March 1, 1999, as United States Court of Veterans 
Appeals) (Court).  In a March 1999 Order, the Court granted a 
Joint Motion for Remand filed by the parties, vacating the 
Board's February 1998 decision, and remanding the claims on 
appeal to the Board for compliance with the terms of said 
motion.  In December 1999, the Board, in turn, remanded the 
claims to the RO for further evidentiary development.

In a February 2002 rating decision, the RO granted 
entitlement to service connection for hepatitis C and 
assigned a noncompensable disability rating.  The veteran 
appealed the issue of entitlement to an initial compensable 
rating for hepatitis C.  In March 2003 and September 2004, 
the Board remanded all three of the claims for additional 
development.  

In May 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO, a 
transcript of which has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran's Dupuytren's contracture of the right hand 
that was not caused or aggravated by a service-connected 
disability.  

2.  The veteran's Dupuytren's contracture of the left hand 
that was not caused or aggravated by a service-connected 
disability.  

3.  Prior to July 26, 2004, the veteran's hepatitis C is not 
shown to have been productive of demonstrable liver damage, 
or intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes having a total duration or at least 
one week, but less than two weeks, during the past 12-month 
period. 

4.  As of July 26, 2004, the veteran's hepatitis C is 
productive of intermittent fatigue; but not demonstrable 
liver damage, or daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
Dupuytren's contracture of the right hand as secondary to 
service-connected hepatitis have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The criteria for entitlement to service connection for 
Dupuytren's contracture of the left hand as secondary to 
service-connected hepatitis have not been met. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  Prior to July 26, 2004, the criteria for a compensable 
rating for hepatitis C have not been met.   38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7345 (2000); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.114, 
Diagnostic Code 7345 (2006).

4.  As of July 26, 2004, the criteria for a 10 percent 
rating, and no more, for hepatitis C have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.114, Diagnostic Code 7345 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection

The veteran contends that secondary service connection is 
warranted for Dupuytren's contracture of the right and left 
hands because his service-connected hepatitis C caused or 
aggravated these conditions.  During his hearing at the RO in 
February 1995, the veteran testified that he had hepatitis 
while he was stationed in Vietnam, and that he was 
hospitalized for three weeks.  The veteran further testified 
that after his treatment, he noticed that he began to have 
problems with his right hand.  However, he stated that he 
considered it to be of little importance, as he was driving 
explosives at the time.  The veteran also asserted that he 
received treatment from a Dr. Troutman for his contractures 
around 1975, and that Dr. Troutman related his contractures 
to his in-service hepatitis.  The veteran's friend, S.H., 
testified that the veteran's hands have been deformed since 
she had known him.

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2006).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2006).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

Service connection is currently in effect for hepatitis C and 
a fracture of the right navicular. 

The veteran's service medical records do not show treatment 
for, or a diagnosis of, Dupuytren's contracture.  In January 
1971, he sustained a broken right hand, alternatively 
described as a "fracture of the navicular," and a "broken 
right wrist."  His right arm was casted for about one month.  
His separation examination report, dated in April 1972, shows 
that his upper extremities were clinically evaluated as 
normal.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1982 and 2006.  
This evidence shows that in August 1982, the veteran 
underwent a partial palmar fasciectomy of the right hand to 
relieve Dupuytren's contracture of the right hand.  The 
veteran informed the physician that performed the surgery 
that such had begun about 10 years previously.  The beginning 
of Dupuytren's changes in the left hand were also noted.  A 
physical therapy note from that same institution dated 
September 1982 reflects that the veteran related that he 
broke his right hand in 1971, and that he contracted his 
contracture subsequently.  The physical therapist assessed 
the veteran with Dupuytren's contracture of the right hand.

A VA examination report, dated in October 1995, shows that 
the veteran informed the examiner that he injured his right 
hand during active service while on leave, and that X-rays 
taken at the time reflected a fracture.  He further related 
that he was placed in a cast, and returned to training after 
the removal of the cast.  The veteran informed the VA 
examiner of his in-service hepatitis.  The veteran also 
reported that he began smoking at the age of 30, and that he 
did not drink alcohol.  In addition, the veteran asserted 
that he developed Dupuytren's contracture of the right and 
left hands after cutting his right hand during service.  The 
veteran's post-service Dupuytren's contracture surgery also 
was noted.  The current complaints were noted as deformed 
fingers as a result of contracture.  The veteran was 
diagnosed with a fracture of the right third and fourth 
metacarpal bones secondary to an injury received in 1970, 
which was well healed.  In addition, the veteran was 
diagnosed with chronic progressive Dupuytren's contracture of 
the right and left hands.  

In September 1996, the RO received a statement from Dr. 
Halben, dated in May 1996, indicating that the veteran had a 
history of hepatitis A, and that the veteran reported to him 
that his Dupuytren's contractures began after his hepatitis.  
Dr. Halben related that Dupuytren's contractures are 
considered a common manifestation of hepatic disease.  

Pursuant to the September 1996 Board remand, the veteran 
underwent a VA examination in April 1997.  He reported that 
he had injured his right hand in 1970, and that while in 
Vietnam, he developed hepatitis.  The veteran also reported 
his post-service surgery for contractures.  On examination, 
the right hand exhibited considerable Dupuytren's 
contracture, and the left hand showed a surgical scar in the 
palm of the hand, as well as the fourth and fifth fingers.  
The veteran was diagnosed with bilateral Dupuytren's 
contractures.  The examiner stated that while the veteran did 
have a history of hepatitis, the current diagnosis of 
Dupuytren's contractures occurred several years after the in-
service hepatitis.  The examiner stated that the current 
Dupuytren's contractures are independent of the in-service 
hepatitis.  Moreover, the VA examiner stated, the veteran was 
a smoker at one time, which was probably a contributory 
condition.  The examiner further indicated that there was no 
association between the veteran's in-service navicular 
fracture and his Dupuytren's contracture.  The examiner 
explained that the veteran's fracture was in the right hand, 
but that his Dupuytren's contracture was in both hands.  The 
examiner further noted that X-rays failed to shown any 
deformity in either of his hands or wrist bones, and 
concluded that the veteran's Dupuytren's contractures of his 
hands were not related to his service-connected residuals of 
a fracture of the right navicular.  

A VA examination report, dated in October 2000, shows that 
the examiner, R.C., M.D., summarized the veteran's relevant 
medical history, and stated, "I don't believe [the 
veteran's] Dupuytren's contracture is related to his liver 
disease in view of [the fact that] this problem [was] 
documented very shortly after presumed infection, and the 
fact that this is a feature of advanced liver disease 
(cirrhosis) which hasn't been documented by biopsy yet."  He 
stated that a liver scan was not suggestive of cirrhosis, and 
he indicated that a liver biopsy was the best way to document 
the presence of cirrhosis.   

In an addendum, dated in June 2001, Dr. R.C. stated that he 
had reviewed the veteran's claims file.  He noted that he 
could not be certain of the time of infection, that the 
progression of chronic hepatitis C was "rather slow," with 
an average of 10 to 20 years to onset of complications like 
cirrhosis or hepatoma, "therefore making it unlikely that if 
infection occurred at time of active duty, this would be the 
cause of the contracture."  

In a statement, dated in January 2002, a VA physician, R.J., 
M.D., stated that he had reviewed the October 2000 VA 
examination report, as well as subsequent opinions that 
included Dr. R.C.'s aforementioned June 2001 opinion.  He 
stated that he did not believe that further serologic testing 
or imaging would change, modify, or further clarify the 
current established opinion, and that therefore a repeat 
physical examination was not necessary or contributory.   

Other treatment records from both VA and private sources for 
the veteran's Dupuytren's contracture of both hands show that 
the veteran received ongoing treatment for the disorder.  In 
addition, several photographs of the veteran's hands have 
been affiliated with the claims files.  A detailed discussion 
of these records is not required, as they substantially 
reflect nothing more than treatment of the veteran's 
Dupuytren's contracture of both hands.

Lay evidence affiliated with the claims file includes a 
February 1995 statement from S.M., who states that he has 
known the veteran for about 20 years, and that the veteran's 
hands have since deteriorated.  

In June 1994, the veteran's representative submitted a 
photocopy of two pages of the Merck Manual pertaining to 
Dupuytren's contracture.  That evidence indicated that while 
the etiology of Dupuytren's contracture is unknown, the 
incidence is higher among alcoholics and liver disease, among 
others.  Additional articles were received in September 1996, 
which note that the incidence of Dupuytren's contractures is 
higher in groups that include men over age 50, alcoholics, 
epileptics, diabetics, those with tuberculosis, and 
cirrhosis/liver disease.

The Board finds that the claims must be denied.  The medical 
evidence shows that hepatitis C was not suspected with any 
degree of certainty until the April 1997 VA examination 
report.  However, the veteran began displaying symptoms of 
Dupuytren's contracture about 15 years prior to this.  See 
reports from Lapeer General Hospital, dated in 1982.  In 
addition, the Board finds that the VA doctors' opinions are 
highly probative evidence against the claim.  Dr. R.C. 
indicated that his June 2001 opinion was based on a review of 
the veteran's claims file, and his opinion is accompanied by 
a rationalized explanation.  In addition, Dr. R.J.'s opinion, 
when read in context, indicates agreement with Dr. R.C.'s 
opinion.  Accordingly, the claims must be denied.  

In reaching this decision, the Board has considered the May 
1996 opinion of Dr. Halben, who stated that Dupuytren's 
contracture is considered a common manifestation of "hepatic 
disease."  However, this opinion is dated prior to the 
findings showing the veteran's hepatitis C, and Dr. Halben 
specifically discussed only hepatitis A.  Thus, and he did 
not specifically state that this veteran's Dupuytren's 
contractures are a result of his hepatitis C, nor did he 
specifically relate the contractures to the veteran's in-
service hepatitis (the Board emphasizes that a claim for 
direct service connection for the veteran Dupuytren's 
contracture of either hand is not before it).  Furthermore, 
there is no indication that his opinion was based on a review 
of the veteran's claim files, or any other detailed and 
reliable medical history, and he did not cite to any clinical 
findings in support of his conclusion.  Finally, the Board 
points out that this opinion is over ten years old, and that 
the opinions of Dr. Calzada and Dr. Jaszewski, which are 
dated in 2000 or later, reflect a more complete review of the 
evidence.  

The Board has also considered the articles submitted in 
support of the claims.  However, the Board notes that these 
articles list several possible causes of Dupuytren's 
contractures, and the Board finds that overall, this 
literature is so general in nature, and nonspecific to the 
appellant's case, that the Board affords it little probative 
weight, as none of it discusses generic relationships to such 
a degree of certainty that, under the facts of this case, 
they provide sufficiently probative medical evidence 
demonstrating a causal relationship between the veteran's 
Dupuytren's contractures and a service-connected disability 
to warrant a grant of the claims.  See e.g. Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Accordingly, the claims 
for service connection must be denied.  

The Board has considered the veteran's oral and written 
testimony, the testimony of S.H., and the lay statement, 
submitted in support of the argument that the veteran has 
Dupuytren's contractures of his hands that should be service 
connected.  These statements are not competent evidence of a 
diagnosis, or of a nexus between the claimed condition and a 
service-connected disability.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Finally, the veteran has stated that Dr. Troutman related his 
contractures to his hepatitis; however, hearsay medical 
evidence, as transmitted by a lay person, is not competent 
evidence because the connection between what a physician said 
and the lay person's account of what the physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  See also Kirwin v. Brown, 
8 Vet. App. 148, 153 (1995). Accordingly, the veteran's 
claims for service connection must be denied.  


II.  Increased Rating

In March 2002, the RO granted service connection for 
hepatitis C, evaluated as  0 percent disabling 
(noncompensable), with an effective date for service 
connection of June 2, 1994.  The veteran has appealed the 
issue of entitlement to an initial compensable evaluation.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The veteran is appealing the original assignment of a 
disability evaluation following  an award of service 
connection.  In such a case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Effective on July 2, 2001, the criteria for evaluating 
chronic liver disease and hepatitis under DC's 7312 and 7345 
underwent a substantive change.  66 Fed. Reg. 29486 (May 31, 
2001).  Prior to the effective date of the new regulations, 
the veteran's claim for an increased rating may only be 
evaluated under the older criteria.  38 U.S.C.A. § 5110(g) 
(West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  
However, from and after the effective date of amendment, VA 
must consider both the old and the new criteria and apply the 
version most favorable to the veteran.  Id.  The August 2005 
supplemental statement of the case contains a discussion of 
both the old and the new criteria.  Therefore, the Board 
concludes that there is no prejudice to the veteran in its 
consideration of the revised rating criteria.  

1.  Prior to July 26, 2004

Prior to July 2, 2001, DC 7345 provided that healed, 
nonsymptomatic hepatitis is rated zero percent disabling.  A 
10 percent rating is assigned for hepatitis with demonstrable 
liver damage with mild gastrointestinal disturbance.  38 
C.F.R. § 4.114, DC 7345 (2000).

The revised rating criteria for chronic liver disease without 
cirrhosis (including hepatitis B) are as follows: 
nonsymptomatic liver disease is rated zero percent.  A 10 
percent evaluation is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, DC 7345 
(as in effect July 2, 2001).

The Board finds that a 10 percent rating is not warranted 
prior to July 26, 2004.  With regard to the old criteria, 
there is evidence of "gastrointestinal disturbance" dating 
back to at least the date of service connection (July 1994), 
with diagnoses that include gastroesophageal reflux disease, 
gastroduodenitis, and peptic ulcer disease.  However, the 
evidence is insufficient to show "demonstrable liver 
damage."  The medical evidence shows that there are 
indications of elevated liver function tests (LFTs) and 
anemia.  See e.g., October 1995 VA examination report (noting 
elevated LFT's).  However, the only relevant diagnosis in the 
October 1995 VA examination report was "hepatitis A by 
history" (as previously noted, reasonably definitive 
findings showing hepatitis C are shown, at the earliest, in 
the April 1997 VA examination report).  Furthermore, other 
medical evidence weighs against a finding that "demonstrable 
liver damage" is shown.  In this regard, VA ultrasound 
reports for the liver, dated in August 1994 and March 1998, 
were essentially normal.  VA progress notes, dated in 
September and October of 1999, indicate that LFTs were 
normal, and that a sonogram was normal.  An October 2000 VA 
examination report states that the evidence did not indicate 
continuous liver inflammation, that a liver scan was not 
suggestive of chronic advanced liver disease or cirrhosis, 
and that there was no documentation of elevated 
aminotransferases to indicate active inflammation.  See also 
November 2000 VA liver-spleen scan (containing an impression 
of "within normal limits").  The Board finds that the lack 
of evidence of liver pathology is highly probative of the 
issue, and warrants the conclusion that "demonstrable liver 
damage" is not shown.  Therefore, the criteria for a 
compensable rating under DC 7345 (as in effect prior to July 
2, 2001) are not shown to have been met prior to July 26, 
2004.  

With regard to the new criteria, the Board first notes that 
they are not applicable prior to the effective date, i.e., 
July 2, 2001.  See 38 U.S.C.A. § 5110(g).  The relevant 
medical evidence dated between July 2, 2001 and July 26, 2004 
consists of a relatively small number of VA progress notes.  
This evidence includes an October 2002 VA progress note which 
shows that the veteran, "Denies any acute ongoing 
complaints."  On examination, there was no hepatomegaly or 
splenomegaly.  The report further notes that LFTs done in 
2001 were within normal limits.  The remainder of the reports 
show treatment for orthopedic symptoms, with a complaint of 
right-side pain in July 2003, but no relevant findings.  A VA 
computerized tomography (CT) scan report for the abdomen, 
dated in August 2003, contains an impression of "negative 
study."  

In summary, the evidence is insufficient to show that prior 
to July 26, 2004, the veteran's hepatitis C was productive of 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration or at least one 
week, but less than two weeks, during the past 12-month 
period.  Accordingly, the criteria for a compensable rating 
under DC 7345 (as in effect July 2, 2001) are not shown to 
have been met prior to July 26, 2004.  

Based on the foregoing, the Board finds that the evidence is 
insufficient to show that the veteran's hepatitis C was 
productive of demonstrable liver damage, and that the 
criteria for a compensable rating under DC 7345 (as in effect 
prior to July 2, 2001, and thereafter) are not shown to have 
been met prior to July 26, 2004.  To this extent, the claim 
must be denied.  



2.  As of July 26, 2004

The Board finds that the criteria for a 10 percent rating 
have been met as of July 26, 2004.  With regard to the new 
criteria, the evidence includes a VA progress note, dated 
July 26, 2004, which shows that the veteran reported that, 
"Overall, things are going well.  He does have some fatigue, 
will like me to work that up."  The report contains 
impressions that included fatigue, and hepatitis C and B by 
history.  Subsequently dated VA progress notes contain 
notations of "chronic fatigue," and "severe fatigue."  See 
VA progress notes, dated in October and December of 2004; 
April 2005.  A July 2005 VA examination report shows that the 
veteran complained of incapacitation episodes 24 times per 
year, and notes current symptoms that included severe daily 
fatigue.  Based on the foregoing, the Board finds that the 
evidence is sufficient to show that the veteran's hepatitis C 
is productive of "intermittent fatigue," and that the 
evidence is at least in equipoise to show that the criteria 
for a 10 percent rating under DC 7345 (as in effect prior to 
July 2, 2001) have been met as of July 26, 2004.  To this 
extent, the claim is granted.  

As of July 26, 2004, a rating in excess of 10 percent is not 
warranted under either version of the regulation.  

Under 38 C.F.R. § 4.114, DC 7345 (as in effect prior to July 
2, 2001), a 20 percent rating is assigned for hepatitis with 
demonstrable liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures.  

Under 38 C.F.R. § 4.114, DC 7345 (as in effect July 2, 2001), 
a 20 percent rating is assigned for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period. 

With regard to the old criteria, the evidence is insufficient 
to show that the veteran has "demonstrable liver damage."  
In this regard, as previously discussed, the evidence dated 
prior to prior to July 26, 2004 does not warrant the 
conclusion that the veteran was shown to have liver damage.  
Furthermore, the medical evidence dated after July 26, 2004 
includes a July 2005 VA examination report, in which the 
examiner stated that current diagnostic evaluations do not 
support a finding of chronic liver damage, and that he could 
not determine whether the veteran had liver damage.  An 
accompanying VA ultrasound report contains an impression of 
"normal ultrasound of the liver."  There is no competent 
evidence to rebut the examiner's conclusion, to show that the 
veteran has liver pathology, or to otherwise warrant a 
finding that the veteran has demonstrable liver damage.  
Accordingly, the Board finds that the criteria for a rating 
in excess of 10 percent under DC 7345 (as in effect prior to 
July 2, 2001) are not shown to have been met.  

With regard to the new criteria, the Board finds that the 
evidence is insufficient to show that the veteran has daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  In this regard, daily fatigue was reported 
in the July 2005 VA examination report.  However, that report 
indicates that the veteran was not taking any medication for 
control of his hepatitis C symptoms, and that he voluntarily 
restricts the protein in his diet, but has required no 
dietary treatment.  This report notes that the veteran has 
not followed-up on his treatment as recommended by his 
physician, and that the veteran has stated that he has no 
desire to pursue further evaluation or treatment.  Finally, 
the evidence does not show that his hepatitis C is productive 
of incapacitating episodes, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least two 
weeks.  In this regard, the July 2005 VA examiner stated that 
although the veteran reported having 24 episodes of 
incapacitating symptoms during the past year, that there is 
no documentation in the medical record of activity 
restrictions being recommended by the medical provider.  The 
Board further notes that the other medical evidence of record 
does not note any such episodes of incapacitating symptoms, 
and the Board finds that the evidence is insufficient to show 
that the veteran has episodes of incapacitating symptoms to 
the degree required for a 20 percent evaluation.  
Accordingly, the criteria for a rating in excess of 10 
percent under DC 7345 (as in effect July 2, 2001) are not 
shown to have been met.   


3.  Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment. 3 8 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
hepatitis.  There is also no objective evidence that the 
veteran's hepatitis has caused marked interference with 
employment.  While the veteran has reported unemployment 
because of hepatitis and nonservice-connected Dupuytren's 
contractures, the July 2005 VA examiner reported only mild, 
if any, impairment of the veteran's activities.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96. 


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In January and September of 2005, the RO sent the veteran 
notice letters (hereinafter "VCAA notification letters") that 
informed him of the type of information and evidence 
necessary to support his claims.  The RO's letter informed 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of his claims.  He was asked 
to identify all relevant evidence that he desired VA to 
attempt to obtain.  

With regard to the claims for service connection, the RO's 
1994 decision was decided prior to the enactment of the VCAA.  
In such cases, there is no error in not providing notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) because an initial AOJ adjudication had 
already occurred.  Rather, the appellant is to be given 
proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice. 

The 2005 letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the  January and September of 2005 letters 
were sent, the case was readjudicated and in June 2006, a 
Supplemental Statement of the Case was provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.

With regard to the initial evaluation claim, although the 
VCAA letters were sent to the veteran subsequent to the March 
2002 rating decision that is on appeal, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The veteran had ample opportunity to 
respond, supplement the record, and participate in the 
adjudicatory process after the notice were given.  The case 
was then readjudicated by the RO.  Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

With regard to the service connection claims, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim, and was provided with 
notice of the type of evidence necessary to establish an 
effective date and a disability rating in a June 2006 
supplemental statement of the case.  Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  

With regard to the initial evaluation claim, the Court, in 
Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in March 2002, a disability rating was assigned, 
and an effective date was established.  Therefore the 
veteran's claim was substantiated as of March 2002.   Any 
error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in March 2002, the January 2003 statement of the 
case, and the August 2005 and June 2006 supplemental 
statements of the case.  The veteran was afforded the 
opportunity for a hearing, and was granted one in May 2004.  
Further, the record also shows that the veteran has actual 
knowledge of the evidence necessary to substantiate a claim 
for a higher initial rating, based upon his arguments those 
presented by his representative.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  The veteran 
has been afforded VA examinations for the disabilities in 
issue, and etiological opinions have been obtained.  In April 
2006, in responses to VA's requests for records, VA received 
notice from the Lapeer Regional Medical Center, the McLaren 
Community Medical Center, and the Dr. Petherbirdge, that they 
did not have records for the veteran.  The Board further 
notes that efforts to secure the treatment records of Dr. 
Troutman were unsuccessful, inasmuch as the veteran indicated 
that he lost such records in his possession, and the address 
he provided to the RO for Dr. Troutman was incorrect. 
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 


be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for Dupuytren's contracture of the right 
hand as secondary to service-connected hepatitis is denied.  

Service connection for Dupuytren's contracture of the left 
hand as secondary to service-connected hepatitis is denied.  

Prior to July 26, 2004, a compensable rating for hepatitis C 
is denied.  

As of July 26, 2004, a rating of 10 percent, and no more, is 
granted for hepatitis C, subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


